McBRIDE, C. J.
1. In these cases a recital of the testimony is worse than valueless, serving only to spread upon the record the details of domestic discord, of which the least said the better. The testimony is contradictory, and as the trial judge had the witnesses before him he was much better able to appraise the value of the testimony than we. Upon the whole, we are of the opinion that the evidence sustains the decree, and it is therefore affirmed. Affirmed.
Moore, McCamant and Bean, JJ., concur.